F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                                    September 30, 2005
                                  TENTH CIRCUIT
                                                                       Clerk of Court


 EDWIN MARK ACKERMAN,

          Petitioner-Appellant,

 v.
                                                         No. 05-1167
 CARL ZENON, Warden of Arkansas                      (D.C. No. 04-Z-2494)
 Valley Correctional Facility; UNITED                     (Colorado)
 STATES DEPARTMENT OF THE
 ARMY; COLORADO ATTORNEY
 GENERAL,

          Respondent-Appellee.




                         ORDER AND JUDGMENT *


Before SEYMOUR, HARTZ, and McCONNELL, Circuit Judges.


      Edwin Mark Ackerman, a military prisoner proceeding pro se, seeks review

of the district court’s denial of his petition for a writ of habeas corpus under 28

      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
U.S.C. § 2241. 1 This is his second § 2241 application in federal court. He also

seeks leave to proceed in forma pauperis (ifp) on appeal. Construing his

application liberally, see Haines v. Kerner, 404 U.S. 519, 520-21 (1972), we deny

the application to proceed ifp and dismiss the appeal. 2

      Mr. Ackerman pled guilty in court-martial proceedings to rape and larceny

in violation of Articles 120 and 121 of the Uniform Code of Military Justice. See

10 U.S.C. §§ 920, 921. He was sentenced, in part, to life imprisonment, with

confinement suspended after 27 years. The United States Army Court of Criminal

Appeals (ACCA) affirmed his conviction, and the United States Court of Appeals

for the Armed Forces (CAAF) denied his petition for review. He then filed his

first petition for a writ of habeas corpus, claiming: 1) the victim could not help

with identifying the suspect, the hair color of the identified suspect was different

than his, and there was no DNA evidence located and no attempt to match the

evidence taken at the scene of the crime; 2) the victim changed her original

statement after she talked with a psychologist; 3) the victim was shown pictures

of the assailant in November 1994 but he was not charged until March 1995; 4)



      Mr. Ackerman originally filed his application for a writ of habeas corpus
      1

pursuant to 28 U.S.C. § 2254. The district court construed the application as filed
pursuant to § 2241. We agree with this characterization.
      2
       Because Mr. Ackerman is a federal prisoner proceeding under § 2241, he
does not need a certificate of appealability. See McIntosh v. U.S. Parole Comm'n,
115 F.3d 809, 810 n.1 (10th Cir. 1997).

                                         -2-
the victim identified another suspect in a physical lineup on January 9, 1995; and

5) during the pretrial hearing, he was unable to confront his accuser and counsel

failed to object. The district court denied the petition.

      Mr. Ackerman appealed, and raised several new issues. See Ackerman v.

Novak, 66 Fed. Appx. 158 (10th Cir. April 21, 2003). He asserted: 1) his counsel

was ineffective for failing to perform an adequate investigation; 2) his counsel

was ineffective for advising him to plead guilty; 3) his confession was involuntary

because he was not read his Miranda rights until one week after he made his

statement; 4) the government failed to provide evidence concerning the physical

lineup and the lineup was conducted without counsel present; 5) the government

did not have sufficient evidence; 6) the government was not compelled to present

the accuser at the pretrial hearing and his counsel failed to object. We found that

his fifth claim, regarding the sufficiency of the evidence, lacked merit because he

pled guilty. We concluded that his first three claims were waived absent a

showing of cause and prejudice because he had neglected to raise them in his writ

petition. We also determined his fourth, fifth, and sixth claims had not been

raised before the military courts and we therefore could not consider them without

a showing of cause and prejudice.

      Mr. Ackerman has now filed a second petition for a writ of habeas corpus

to challenge the same conviction for rape and larceny. He raises the following


                                          -3-
claims: 1) the victim failed to describe him as the suspect; 2) he was not read his

Miranda rights; 3) evidence was available, but was not submitted, that would

have established he was not identified in a physical line-up; 4) no DNA evidence

was presented that would identify him as the suspect: 5) he was not allowed to

confront the victim at the pretrial proceedings: 6) the commanding general

illegally influenced the negotiations of his plea; and 7) there exists newly-

discovered evidence that the victim failed to identify two tattoos on his upper

body as identifiable marks. The magistrate judge ordered Mr. Ackerman to show

cause why his petition should not be dismissed for raising claims already decided

on the merits or as an abuse of the writ. The district court reviewed Mr.

Ackerman’s response to the order to show cause. It denied the petition after

determining that Mr. Ackerman was attempting to restate claims previously

adjudicated in federal court, and that he had not shown cause and prejudice for

claims he had waived. Mr. Ackerman appeals, raising the same seven issues

listed in his most recent petition.

      We possess jurisdiction over applications for habeas corpus by military

prisoners, but “the scope of matters open to review, has always been more narrow

than in civil cases.” Lips v. Commandant, 997 F.2d 808, 810-11 (10th Cir. 1993)

(quoting Burns v. Wilson, 346 U.S. 137, 139 (1953)). When a military decision

has dealt “fully and fairly” with an allegation raised in a habeas petition, “it is not


                                          -4-
open to a federal civil court to grant the writ simply to re-evaluate the evidence.”

Id. at 811 (quoting Burns, 346 U.S. at 142). We will ordinarily not review a

petitioner’s claims on the merits if the issue was not properly raised in the

military courts. See Watson v. McCotter, 782 F.2d 143, 145 (10th Cir. 1986). If

an issue is waived, a petitioner must demonstrate cause and actual prejudice in

order to obtain relief. See Roberts v. Callahan, 321 F.3d 994, 995 (10th Cir.

2003).

         In addition,

         [a] second or successive [petition] may be dismissed if the judge
         finds that it fails to allege new or different grounds for relief and the
         prior determination was on the merits or, if new and different
         grounds are alleged, the judge finds that the failure of the petitioner
         to assert those grounds in a prior petition constituted an abuse of the
         writ.

Parks v. Reynolds, 958 F.2d 989, 994 (10th Cir. 1992) (citation omitted). We

review a successive application for relief on claims already considered and

rejected by a federal court only in the rare instance when “the prisoner

supplements his constitutional claim with a colorable showing of factual

innocence.” Kuhlmann v. Wilson, 477 U.S. 436, 454 (1986).

         We agree with the district court that Mr. Ackerman is seeking to relitigate

several claims. In particular, his first, third, and fourth claims were all raised in

his first petition in federal court and decided on the merits. As a result, they are

barred from review without a showing of factual innocence. Because he pled

                                             -5-
guilty, he cannot now claim he is factually innocent. Cf. Adam v. United States,

274 F.2d 880, 883 (10th Cir. 1960) (applying rule that a guilty plea admits all

facts in an indictment and that after entry of plea and imposition of sentence, a

judgment is not subject to [collateral attack] on the ground that as a factual matter

the accused was not guilty of the offense charged).

      Mr. Ackerman’s remaining claims were never raised before the military

courts. As a result, the claims are waived. We may only consider them if Mr.

Ackerman demonstrates cause for failing to raise these issues earlier, and actual

prejudice resulting from these alleged errors. Mr. Ackerman does not

demonstrate that he suffered actual prejudice, and we therefore cannot review

these claims on their merits.

      Finally, in order to obtain leave to proceed ifp, Mr. Ackerman is required to

demonstrate not only a financial inability to pay the required fees but also “a

reasoned, nonfrivolous argument on the law and facts in support of the issues

raised on appeal.” McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 812 (10th Cir.

1997) (internal quotation marks omitted). Although a § 2241 petition is not a

“civil action” for purposes of 28 U.S.C. § 1915(a)(2) and (b), a petitioner still

must comply with the good faith requirements of § 1915(a)(3) and F ED . R. A PP . P.

24(a)(3)(A), and the appeal is subject to dismissal if shown to be frivolous. 28

U.S.C. § 1915(e)(2)(B)(i); McIntosh, 115 F.3d at 812. The district court certified


                                          -6-
that the appeal was not taken in good faith and denied leave to proceed ifp on

appeal. Because Mr. Ackerman has failed to show the existence of a nonfrivolous

argument on the law and facts in support of the issues raised on appeal, we also

deny leave to proceed ifp.

      For substantially the same reasons as the district court, we DENY leave to

proceed ifp and DISMISS the appeal. 3

                                      ENTERED FOR THE COURT

                                      Stephanie K. Seymour
                                      Circuit Judge




      3
        Mr. Ackerman has separately filed a self-styled “En Banc Motion for a
New Trial” in which he seeks a new trial, or in the alternative a hearing, due to
newly-discovered evidence. We lack jurisdiction to consider this application until
it has been raised before and decided by the proper military court.

                                        -7-